       Case 1:09-cr-00415-VEC Document 291 Filed 05/21/20 Page 1 of 1



                             GEORGIA J. HINDE
                              ATTORNEY AT LAW
                            228 PARK AVENUE SOUTH
                                  SUITE 33276
                        NEW YORK, NEW YORK 10003-1502
                                  (212) 727-2717
                             T ELEFAX: (212) 727-2627


                                             May 21, 2020

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

   Re: United States v. Antonio Rosario, No. 09-CR-415 (VEC)

Dear Judge Caproni:

     In my letter dated April 29, 2020, I advised the Court of Mr.
Rosario’s outstanding work performance rating during his time at
the MDC working as a unit orderly. Enclosed is a copy of the form
Mr. Rosario received, which just reached me today. We respectfully
request that the Court consider Mr. Rosario’s excellent work
history as a factor that also supports his pending application for
compassionate release.

                                             Very truly yours,

                                                        /s/

                                             Georgia J. Hinde

Enclosure

cc:   Margaret Graham, Esq. (by ECF and email)
      Assistant U.S. Attorney

      Mr. Antonio Rosario
